Judgment, Supreme Court, New York County (Michael Obús, J.), rendered November 28, 2000, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 13 years to life and one year, respectively, unanimously affirmed.
The challenged portions of the prosecutor’s summation remarks were fair comment on the evidence and were responsive to defendant’s attacks on the victim’s credibility (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur— Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Rubin, JJ.